

116 S3364 IS: Clean Air Sharp Minds Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3364IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve the health and academic achievement of students in highly polluted environments, and for other purposes.1.Short titleThis Act may be cited as the Clean Air Sharp Minds Act.2.PurposesThe purposes of this Act are—(1)to improve the health and academic achievement of students in highly polluted environments; (2)to demonstrate the impacts of clean air at school on student learning and well-being; and(3)to support the Nation’s schools to advance environmental justice.3.FindingsCongress finds the following:(1)Substantial research demonstrates that air pollution negatively impacts health and cognition.(2)More than 1 in 5 public schools in the United States are located within a mile of a toxic release site. Nearly 1 in 11 public schools, serving 4,400,000 students, are less than 500 feet from a major road.(3)According to a 2017 report, 4 percent of schools serving predominantly White students are next to major roads, while 15 percent of schools serving largely students of color are next to major roads.(4)Indoor levels of air pollutants can be 2 to 5 times higher, and sometimes 100 times higher, than outdoor levels. In 2014, nearly half of schools in the United States reported having problems related to indoor air quality.(5)Schools in poor repair may have additional air quality problems, including lead, asbestos, dust, and radon contamination.(6)Poor indoor air quality increases the risk of severe asthma attacks and allergic reactions. Asthma is the leading cause of missed school days in the United States.(7)High-performance air filters can decrease indoor particulate matter by 90 percent.(8)Research demonstrates the potential for school air filters to improve student learning. In 2016, commercial air filters were installed in every classroom, office, and common area of 18 public schools in Los Angeles. Controlling for student demographics, mathematics test scores at these schools improved dramatically, nearly matching the impact of reducing class sizes by a third, and gains persisted the following the year. 4.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Commercial air filterThe term commercial air filter means an air filter unit that—(A)removes particulate matter (including mold, smoke, dust, lead, soot, and allergens from pests) and gaseous pollutants (including carbon monoxide, sulfur dioxide, and volatile organic compounds);(B)does not produce any ozone;(C)meets the American Society of Heating, Refrigerating, and Air-Conditioning Engineers (ASHRAE) Minimum Efficiency Reporting Value (MERV) of 13 (or the equivalent, using a different rating system); and (D)contains activated carbon (charcoal) and a HEPA particle filter. (3)Eligible schoolThe term eligible school means a public elementary school or secondary school, as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, national origin, educational level, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that—(A)populations of color, communities of color, indigenous communities, and low-income communities have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement;(B)no population of color or community of color, indigenous community, or low-income community shall be exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; and(C)the 17 Principles of Environmental Justice, written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, are upheld. (5)SecretaryThe term Secretary means the Secretary of Education.5.Demonstration program authorized(a)In GeneralNot later than 6 months after the date of enactment of this Act, the Secretary and the Administrator shall enter into a memorandum of understanding to jointly administer the School Air Filters Demonstration Program described in this section for a 3-year period. (b)Selection of eligible schools(1)Selection of eligible schoolsNot later than 12 months after the date of enactment of this Act, the Secretary and the Administrator shall select a minimum of 175 eligible schools to participate in the School Air Filters Demonstration Program.(2)PriorityIn selecting eligible schools under this subsection, the Secretary and the Administrator shall do so with the purpose of advancing environmental justice, giving priority—(A)first, to eligible schools that are located in a nonattainment area for PM2.5, PM10, or ozone;(B)second, to eligible schools that have school facilities that pose a severe health and safety threat to students and staff; and(C)third, to eligible schools that have a high concentration of students from a low-income family.(3)Considerations in selectionIn selecting eligible schools under this subsection, the Secretary and the Administrator—(A)shall seek to select eligible schools that represent—(i)a mix of elementary schools, middle schools, and high schools; and(ii)a mix of urban, suburban, and rural schools; and(B)may consider any other eligibility requirements that the Secretary and the Administrator determine are necessary to carry out the purposes of this Act.(c)Agreement To participateThe Secretary and the Administrator shall seek to enter into a written agreement with each eligible school selected under subsection (b) to ensure that the eligible school desires to participate in the School Air Filters Demonstration Program. The Secretary and the Administrator shall carry out the activities under subsection (d) only with respect to participating eligible schools that enter into such an agreement.(d)Use of funds(1)In GeneralThe Secretary and the Administrator shall—(A)purchase commercial air filters for the buildings of each participating eligible school; (B)install a commercial air filter in every classroom, office, and common area that students access in each such school;(C)maintain those air filters for a period of 3 years, including by ensuring the replacement of the internal carbon filters of those air filters according to a frequency as indicated by the manufacturer;(D)provide technical support to eligible schools participating in the program, including training school staff on how to properly use the air filters; and(E)using not more than 3.5 percent of the funds appropriated under subsection (f), collect, analyze, and submit data that is necessary for the report and evaluation described in subsection (e).(2)Use of contractor(A)In GeneralSubject to subparagraph (B), the activities described in subparagraphs (B) and (C) of paragraph (1) may be carried out by an entity that—(i)has a contract to do so with the Administrator; and (ii)has a State or local license or certification from a relevant professional organization allowing the entity to install and maintain air filter units.(B)Collective bargaining agreementNotwithstanding subparagraph (A), if a school or local educational agency's collective bargaining agreement stipulates that a school staff member carry out the activities described in subparagraphs (B) or (C) of paragraph (1), the Administrator shall coordinate with the local educational agency to arrange for school staff to carry out those activities. Nothing in this Act shall be construed to interfere with a collective bargaining agreement.(e)Reports and evaluation(1)Annual reportsThe Secretary and the Administrator shall prepare and submit to Congress an annual report containing—(A)metrics that demonstrate the indoor air quality (at a minimum, PM2.5 levels, as well as any other air pollutants that the Administrator determines necessary to test) at 3 locations within each participating eligible school before installation of the commercial air filters, and subsequently twice per academic year, ensuring that the locations of that testing are kept consistent for each test);(B)the pollutants that are captured by the air filters at participating eligible schools, as determined by annual tests conducted on the used air filters;(C)metrics that demonstrate the academic outcomes of students at each participating eligible school (including standardized test scores);(D)rates of suspension at each participating eligible school; and(E)rates of school absence by students at each participating eligible school, including rates of school absence relating to asthma and other health measures.(2)EvaluationAt the end of the 3-year School Air Filters Demonstration Program, the Secretary and the Administrator shall prepare and submit a report to Congress that includes an evaluation of the effectiveness of the School Air Filters Demonstration Program, including an analysis of the impact of the commercial air filters on student academic achievement and well-being, and on the program’s potential to advance environmental justice. The evaluation shall include recommendations based on the findings from the School Air Filters Demonstration Program.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $20,000,000 for fiscal year 2021.